                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

     NATHANIEL RILEY,                         :
                                              :
             Plaintiff                        :
                                              :    CIVIL ACTION NO. 3:CV-17-1526
       v.                                     :
                                              :     (Judge Caputo)
     CO1 KIPPLE, et al.,                      :
                                              :
             Defendants                       :



                                   MEMORANDUM

         Presently before the Court is Mr. Riley’s Motion for Reconsideration of this

Court’s March 29, 2019-Order screening his Complaint.

         For the following reasons, the motion will be denied.


I.       Background

         Mr. Riley, a state inmate presently housed at the Coal Township State

Correctional Institution, in Coal Township, Pennsylvania, filed this civil-rights action

against twenty-eight Pennsylvania Department of Corrections (DOC) employees who

work at three different correctional facilities and Central Office. (ECF No. 1.) On March

29, 2019, the Court screened the Complaint pursuant to 28 U.S.C. § 1915A and 28

U.S.C. § 1915(e)(2)(B). The Court dismissed one of Plaintiff’s claims with prejudice and

granted him leave to file an amended complaint “concerning his retaliation and religious

claims” that complied with the requirements of Fed. R. Civ. P. 8 and 20. Riley v. Kipple,

No. 3:17-cv-1526, 2019 WL 1424625 (M.D. Pa. March 29, 2019).
II.    Motion for Reconsideration Legal Standard

       Mr. Riley seeks reconsideration of the Court’s March 29, 2019-Order screening

his Complaint dismissing his § 1983 claim related to the denial of conjugal visits while

incarcerated and directing him to file an amended complaint.                 A motion for

reconsideration may be granted if the movant establishes: (1) there has been an

intervening change in controlling law; (2) new evidence has become available since the

court decided the motion; or (3) the need to correct a clear error of law or fact or to

prevent manifest injustice. Schumann v. Astrazeneca Pharm., L.P., 769 F.3d 837, 848-

49 (3d Cir. 2014) (quoting Max’s Seafood Café ex rel. Lou-Ann, Inc. v. Quinteros, 176

F.3d 669, 677 (3d Cir. 1999)).       A motion for reconsideration may not be used to

relitigate issues or present arguments that could have been raised earlier but were not.

Blystone v. Horn, 664 F.3d 397, 416 (3d Cir. 2011) (citing Howard Hess Dental Lab.,

Inc. v. Dentasply Int’l, Inc., 602 F.3d 237, 251 (3d Cir. 2010)).



IV.    Discussion

       Mr. Riley seeks reconsideration of the Court’s “dismissal of his conjugal visits

claim” with prejudice. (See ECF No. 11, ¶¶ 3- 4.) Yet, in his motion for reconsideration

Plaintiff does not argue that the Court erred in holding that he failed to state a claim for

relief pursuant to 42 U.S.C. § 1983 related to the denial of conjugal visits while in prison.

(See Id., generally.) Rather, Mr. Riley argues he also plead a claim that the DOC’s

policy of denying inmates and their spouses conjugal visits substantially burdens his

right to practice his religious faith in violation of the Religious Land Use and




                                           -2-
Institutionalized Persons Act (RLUIPA), 42 U.S.C. § 2000cc-1, et seq., and

Pennsylvania’s Religious Freedom Protection Act (RFPA), 71 Pa, Stat, Ann. § 2401 et

seq. (Id., ¶ 5.) Mr. Riley seeks reconsideration of the Court’s screening order so he

may file an amended complaint which includes his RLUIPA and PRFPA claims. (Id., p.

3.)

      Having reviewed the Complaint and the Court’s memorandum and order, the

Court finds that Mr. Riley has failed to demonstrate any of the necessary grounds to

warrant reconsideration of the screening order. In the Court’s screening order, it was

noted that Mr. Riley filed his action pursuant to 42 U.S.C. § 1983, RLUIPA and PRFPA.

Riley, 2019 WL 1424625, at *2. The Court held Plaintiff could not state a viable § 1983

claim with respect to the denial of his request for conjugal visits. Id. at *3. The Court

advised Mr. Riley that “all causes of action alleged in the original complaint which are

not replead in the amended complaint are waived.” Id. at *4. The only claim that was

dismissed from the Complaint was Mr. Riley’s § 1983 claim related to the denial of

conjugal visits. The Court’s order did not preclude Plaintiff from repleading his RLUIPA,

PRFPA or retaliation claims.

      Accordingly, Mr. Riley’s motion for reconsideration (ECF No. 11) will be denied.

The Court will sua sponte grant Mr. Riley additional time to file his amended complaint.

      An appropriate order follows.


Date: April 12, 2019                           /s/ A. Richard Caputo
                                               A. RICHARD CAPUTO
                                               United States District Judge




                                         -3-
